                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                   :
ELIZABETH BRADLEY
                                   :

      v.                           :    Civil Action No. DKC 19-2662

                                   :
VETERINARY ORTHOPEDIC SPORTS
MEDICINE GROUP, et al.             :

                          MEMORANDUM OPINION

      This action for veterinary negligence has a messy procedural

history that is, unfortunately, pertinent to resolving the pending

jurisdictional dispute.     Despite invoking New Jersey law to learn

the precise extent of damages being claimed by Plaintiff, then

removing the action from state to federal court on the basis of

diversity   jurisdiction,    Defendants    now    claim   that    Plaintiff

cannot, under Maryland law, recover the amount necessary to support

that jurisdiction.

      According to the notice of removal, Plaintiff initially filed

a complaint in the Superior Court of New Jersey, Essex County, on

December 11, 2017.   The complaint did not allege that the amount

in controversy exceeded $75,000.       Defendants demanded a statement

of damages as part of their answer, but did not receive a response.

On April 13, 2018, the action was transferred to Morris County,

New   Jersey.     Defendants    propounded       discovery,   which    went

unanswered, and they then filed a motion to dismiss.             After oral
argument, Plaintiff was ordered to respond to discovery, and, on

April 1, 2019, finally responded, and claimed damages in excess of

$75,000.    On April 4, 2019, Defendants removed the action to the

United States District Court for the District of New Jersey, on

the basis of diversity jurisdiction.            After Defendants moved to

dismiss for lack of personal jurisdiction, the parties consented

to the transfer of the action to this court. Defendants then filed

the pending motion to dismiss for lack of jurisdiction and to cap

damages.     (ECF No. 20).      For the following reasons, the motion

will be denied.

        Defendants argue that, under applicable Maryland law, the

damages recoverable in litigation for the tortious injury of a pet

are limited and fall below the threshold for federal jurisdiction.

They seek dismissal.       The fallacy in Defendants’ position is that

they sought and obtained federal jurisdiction.          Plaintiff filed in

state    court,   albeit   in   New   Jersey.    For   Defendants   to   seek

dismissal, and not remand, under the circumstances, now that

limitations likely has run, is not fair.               The case cannot be

“remanded” to a state court in Maryland because the case did not

arise there.      In any event, regardless of whether Defendants are

correct under Maryland law, this court has federal jurisdiction.



                                       2
     In    the    removal       context,    jurisdiction         is   determined      and

assessed at the time of removal, and it was Defendants’ burden to

prove a sufficient amount in controversy.                     Dixon v. Coburg Dairy,

Inc.,     369    F.3d    811,     816   (4th    Cir.    2004)     (“The     burden     of

demonstrating          jurisdiction     resides        with     the   party    seeking

removal.”) (internal citation and quotation marks omitted);                           see

also Removal Jurisdiction, Rutter Grp. Practice Guide Fed. Civ.

Proc. Before Trial (Nat. Ed.) Ch. 2-D (“The defendant seeking

removal    of     an    action    to    federal    court       has    the   burden    of

establishing grounds for federal jurisdiction in the case[.]”).

At the time of removal, the case was pending in a New Jersey state

court and, as recited by Defendants in their notice of removal,

Plaintiff sought more than $75,000 in damages.                    It does not matter

whether     Plaintiff       actually       recovers      that     amount,     assuming

liability.       In order for Defendants to be correct that the amount

in controversy is insufficient, they must be contending that it

was insufficient at the time of removal.                          Yet they, to the

contrary, asserted that more than the required amount was in

controversy.      That remains true.

     Accordingly, Defendants’ motion to dismiss will be denied.

Plaintiff’s      motion     for    an   extension       of     time   to    respond   to

Defendants’ motion to dismiss, (ECF No. 24), will be denied as
                                            3
moot.   Defendants have already answered the amended complaint,

Plaintiff now has counsel, and a scheduling order will be entered.



                                        /s/
                              DEBORAH K. CHASANOW
                              United States District Judge




                                4
